Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 1 of 33




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

   Civil Action No. 19-cv-03218-PAB-GPG

   WELLS FARGO BANK, N.A.,

         Plaintiff,

   v.

   MESH SUTURE INC.,
   MARK A. SCHWARTZ,
   RANDA DUMANIAN,
   GREGORY A. DUMANIAN, and
   ADOM DUMANIAN,

         Defendants,

   v.

   ZABELLE CROSSON,

         Intervenor Defendant.


                                          ORDER


         This matter comes before the Court on Defendant Gregory Dumanian’s Motion

   for Leave to File Crossclaims Against Defendant Mark Schwartz [Docket No. 127], Dr.

   Dumanian’s Motion to Exceed Page Limitation on Crossclaimant’s Motion for

   Preliminary Injunction [Docket No. 128], Dr. Gregory Dumanian’s Motion for a

   Preliminary and Permanent Injunction Against Mark Schwartz [Docket No. 129], Mark

   Schwartz’s Motion to Dismiss for Lack of Jurisdiction Pursuant to § 1335 and For Rule

   to Show Cause [Docket No. 151], objections [Docket Nos. 172, 173] to the m agistrate

   judge’s June 1, 2020 order [Docket No. 161], Defendant’s Urgent Motion to Enjoin
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 2 of 33




   Receiver From Making Non-Essential Payments on Mesh Suture’s Behalf Until Further

   Order of the Court [Docket No. 193], the August 7, 2020 Report and Recommendation

   of Magistrate Judge Gordon P. Gallagher [Docket No. 199], and Schwartz’s Notice of

   Intent to File Written Objections to Magistrate’s Recommendation (D.199) in Response

   to Movant’s Motion to Enjoin (D.193) Pursuant to Fed. R. Civ. P. 72(b) and Request to

   Set a Hearing Pursuant to Fed. R. Civ. P. 12, 53, 65, and 78 [Docket No. 200].

   I. BACKGROUND

         A. Factual Background

         This interpleader action arises out of a dispute as to who controls a bank

   account (the “account”) opened on August 3, 2017 at a Colorado branch of Wells Fargo

   Bank, N.A. (“Wells Fargo”) by Mark A. Schwartz (“Schwartz”) in the name of Mesh

   Suture, Inc. (“Mesh Suture”). Docket No. 1 at 1-2, 4, ¶¶ 1-2, 15. On Nov ember 13,

   2019, Wells Fargo filed an interpleader complaint due to “a dispute over control of

   Mesh Suture” between defendant Schwartz on one side and defendant Gregory

   Dumanian (“Dr. Dumanian”), defendant Randa Dumanian (“Ms. Dumanian”), and

   defendant Adom Dumanian (collectively “the Dumanians”) on the other side. Id. at 4,

   ¶ 17. Until mid-August 2019, Schwartz and Dr. Dumanian were the only members of

   the Mesh Suture Board of Directors and Schwartz was the chief executive officer

   (“CEO”). Docket No. 129 at 5, 7. At the end of August 2019, Dr. Dumanian purported

   to fire Schwartz from his role as Mesh Suture’s CEO and replace him with Ms.

   Dumanian. Docket No. 1 at 4, ¶ 20. Dr. Dumanian claimed to have the authority to do

   so from Schwartz’s January 1, 2019 employment agreement. Docket No. 129 at 7. On



                                               2
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 3 of 33




   September 17, 2019, Wells Fargo became aware of the dispute over control of Mesh

   Suture and restricted access to the Mesh Suture bank account, perm itting payments

   only where Schwartz and the Dumanians jointly agreed that the payments were

   necessary. Docket No. 1 at 5, ¶¶ 25-29. The Mesh Suture bank account contained

   $3,363,839.40 as of the filing of the interpleader action. Id., ¶ 30.

          Dr. Dumanian allegedly fired Schwartz as CEO on August 31, 2019. Docket No.

   129 at 7. On September 2, 2019, Schwartz purported to terminate Dr. Dumanian’s

   employment. Id. On September 3, 2019, Schwartz transferred $3,929,135.89 from the

   account to a limited liability company owned and controlled by him. Id. at 11-12. After

   Dr. Dumanian learned of the transfer of the funds, Dr. Dumanian and Schwartz had a

   telephone conversation. Id. at 9. As a result of this conversation, on September 5,

   2019, Dr. Dumanian signed board resolutions that purported (a) to nam e Schwartz as

   Chairman of the Board of Mesh Suture, (b) to reduce the number of Board directors

   from nine to five, and (c) to allow Schwartz to name four of the five directors. Id. at 10-

   11. Dr. Dumanian argues that he signed the September 5, 2019 Board Resolutions

   (the “Board Resolutions”) under extreme duress, id. at 12; Schwartz argues there was

   no duress. Docket No. 188 at 3, ¶ 7. Af ter Dr. Dumanian signed the Board

   Resolutions, Schwartz transferred the funds back into the account. Docket No. 129 at

   12.

          The control of Mesh Suture has spawned a number of lawsuits. On October 11,

   2019, the Dumanians filed a complaint against Schwartz in the United States District

   Court for the Northern District of Illinois (the “Illinois lawsuit”). Dumanian v. Schwartz,



                                                 3
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 4 of 33




   No. 19-cv-06771, Docket No. 1 (N.D. Ill.). In the Illinois lawsuit, the Dumanians bring

   claims for (1) rescission of the September 5, 2019 Board Resolutions due to econom ic

   duress; (2) rescission of a September 10, 2019 settlement agreement due to economic

   duress; (3) declaratory judgment regarding the parties’ rights to designate directors; (4)

   declaratory judgment regarding Dr. Dumanian’s termination of Schwartz as CEO of

   Mesh Suture; and (5) unjust enrichment. Id., Docket No. 16 at 20-27.

          B. Procedural Background

          Wells Fargo names Schwartz, Dr. Dumanian, Ms. Dumanian, Adom Dumanian,

   and Mesh Suture as “claimant defendants” in this interpleader action and seeks to

   interplead the funds so that the claimant defendants may litigate control of the account

   between themselves. No. 19-cv-03218, Docket No. 1 at 1, 2, ¶ 3.

          On November 23, 2019, Dr. Dumanian and Ms. Dumanian (purporting to act for

   Mesh Suture) filed an “emergency motion” to appoint a receiver for the Mesh Suture

   bank account during the pendency of the interpleader action. Docket No. 11. The

   emergency motion argued that a receiver was necessary to pay Mesh Suture invoices

   from the account while this action is pending. Id. at 9. Magistrate Judge Gordon P.

   Gallagher set a hearing on the receiver motion for January 31, 2020. Docket No. 27.

   At the hearing, Judge Gallagher granted the motion to intervene filed by Zabelle

   Crosson (“Crosson”), a shareholder and member of the Board of Mesh Suture. Docket

   No. 75; Docket No. 35 at 2.

          On February 11, 2020, Judge Gallagher issued a written order granting the

   receiver motion (the “receiver order”). Docket No. 87. Judge Gallagher noted that the



                                               4
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 5 of 33




   Dumanians have alleged “an imminent danger that the funds [in the Mesh Suture bank

   account] will be lost, concealed, or diminished in value if a receiver is not appointed –

   and their claim appears valid.” Id. at 6. Judge Gallagher further concluded that “it does

   not appear that Schwartz will be harmed in any way if a receiver is appointed, as he too

   claims to be working in the best interest of Mesh Suture.” Id.

          On April 10, 2020, Wells Fargo filed a motion to interplead the account funds

   with the registry of the Court. Docket No. 122. On April 19, 2020, Dr. Dum anian filed a

   motion for leave to file cross-claims against Schwartz and a motion for a preliminary

   and permanent injunction seeking judgment in his favor on the proposed cross-claims

   and asking that, pursuant to Fed. R. Civ. P. 65(a)(2), the preliminary injunction hearing

   be consolidated with the trial on the merits. Docket No. 127; Docket No. 129 at 1, 30.

   On April 24, 2020, Schwartz filed a disclaimer of “all personal rights, title, lien, claim or

   interest in” the account. Docket No. 132 at 1. Also on April 24, 2020, Schw artz filed an

   answer to the complaint. Docket No. 133. On May 12, 2020, Schwartz filed a Rule 12

   motion to dismiss based on a lack of jurisdiction. Docket No. 151.

          On June 1, 2020, the magistrate judge issued an order denying Wells Fargo’s

   motion to interplead the account funds into the Court registry and denying as moot the

   Dumanians’ objection to the April 16, 2020 financial report of the receiver and Dr.

   Dumanian’s motion for payment of invoices. Docket No. 161 at 13. Schwartz and Dr.

   Dumanian filed objections to the order. Docket Nos. 172, 173. On July 29, 2020,

   Schwartz filed a motion to enjoin the receiver from making non-essential payments.

   Docket No. 193. On August 7, 2020, the magistrate judge issued a recommendation

   that this motion be denied and also that Schwartz be dismissed from this lawsuit due to

                                                 5
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 6 of 33




   lack of standing based on his disclaimer of interest in the interpleader funds. Docket

   No. 199. Schwartz filed an objection. Docket No. 202.

          On August 25, 2020, the Court issued a minute order for the parties to brief the

   issue of whether the Court should transfer this action to the Northern District of Illinois

   under the first-to-file rule. Docket No. 203. Wells Fargo, the receiver, Dr. Dumanian,

   and Crosson all submitted briefs opposing the transfer, see Docket Nos. 209, 210, 211,

   213, while Schwartz submitted a brief consenting to the transfer. Docket No. 212.

   II. ANALYSIS

          A. The June 1, 2020 Order

          On June 1, 2020, the magistrate judge denied without prejudice Wells Fargo’s

   motion to interplead funds. Docket No. 161 at 12. The magistrate judge also denied as

   moot the Dumanians’ objection to the receiver’s financial report and Dr. Dumanian’s

   motion for court order for payment of certain invoices. Id. at 13. The magistrate judge

   found that the court has jurisdiction over this case because it meets the requirements

   for interpleader under 28 U.S.C. § 1335: (1) an identif iable stake, or res, valued at $500

   or more, and (2) claims against the stake by minimally diverse, adverse claimants. Id.

   at 6. The magistrate judge concluded that Schwartz’s disclaimer of interest in the

   account did not destroy minimal diversity because diversity is determined at the time of

   filing of the interpleader complaint and, at the time of filing, Mesh Suture and Dr.

   Dumanian were diverse.1 Id. at 7-8 (citing Docket No. 118 at 11). The magistrate judge



          1
           The magistrate judge noted that, regardless of diversity at the time of filing,
   minimal diversity exists when Crosson’s citizenship is taken into account given that she
   may bring adverse claims in the future. Docket No. 161 at 8.

                                                 6
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 7 of 33




   determined that Schwartz’s disclaimer was a valid disclaimer of his legal right or claim

   to the account. Id. at 12. The magistrate judge found that depositing the funds in the

   registry of the Court would defeat the purpose of appointing a receiver because it would

   eliminate the receiver’s ability to manage the account. Id. at 10-11. The magistrate

   judge also declined to divert the funds to a “receivership account” that the receiver

   would manage in lieu of depositing the funds with the Court because the magistrate

   judge found no authority supporting his ability to do so. Id. at 11.

                 1. Schwartz’s Objections

          Schwartz filed an objection to the magistrate judge’s June 1, 2020 order, in

   which he argues that (1) the magistrate judge’s denial of Wells Fargo’s motion to

   interplead the funds divested the Court of jurisdiction because interpleader of the funds

   is a condition precedent to jurisdiction; (2) W ells Fargo cannot deposit the entire

   amount in controversy with the Court registry; (3) there are no longer two adverse

   claimants because he disclaimed his interest in the bank account; (4) his disclaimer did

   not come too late to divest the Court of jurisdiction; (5) Mesh Suture is not properly

   before the Court; (6) the magistrate judge interpreted the disclaimer too broadly; and (7)

   no party would be prejudiced by the dismissal or transfer of this case. See generally

   Docket No. 172.

          When reviewing a party’s objection to a magistrate judge’s order on a

   non-dispositive matter, the Court “must consider timely objections and modify or set

   aside any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ.

   P. 72(a); Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir. 1997). The clearly erroneous



                                                7
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 8 of 33




   standard “requires that the reviewing court affirm unless it ‘on the entire evidence is left

   with the definite and firm conviction that a mistake has been committed.’” Ocelot Oil

   Corp. v. Sparrow Industries, 847 F.2d 1458, 1464 (10th Cir. 1988) (quoting United

   States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

          “Interpleader is a form of joinder open to one who does not know to which of

   several claimants it is liable.” Amoco Prod. Co. v. Aspen Grp., 59 F. Supp. 2d 1112,

   1114 (D. Colo. 1999) (citation omitted).

          An interpleader action typically proceeds in two stages. During the first
          stage, the court determines whether the stakeholder has properly invoked
          interpleader, including whether the court has jurisdiction over the suit,
          whether the stakeholder is actually threatened with double or multiple
          liability, and whether any equitable concerns prevent the use of
          interpleader. . . . During the second stage, the court determines the
          respective rights of the claimants to the fund or property at stake via
          normal litigation processes, including pleading, discovery, motions, and
          trial.

   United States v. High Tech. Prods., Inc., 497 F.3d 637, 641 (6th Cir. 2007) (citation

   omitted). However, this bifurcation is not mandatory; a court may dispose of the entire

   action at one time. Life Ins. Co. of N. Am. v. Hale, No. 08-cv-02551-RPM-KMT, 2009

   WL 2843270, at *2 (D. Colo. Aug. 31, 2009).

                        a. Interpleader of the Funds

          Schwartz argues that the Court does not have jurisdiction over this case because

   the magistrate judge denied Wells Fargo’s motion to interplead the funds. Docket No.

   172 at 6. Section 1335 requires the plaintiff to deposit the funds “into the registry of the

   court, there to abide the judgment of the court, or [] give[] bond payable to the clerk of

   the court.” 28 U.S.C. § 1335(a)(2). The issue is whether, where deposit of the



                                                8
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 9 of 33




   contested funds would prevent the payment of ongoing expenses of the business

   whose control is disputed by the claimants, the Court maintains jurisdiction before such

   funds are deposited into the Court registry. The magistrate judge found that it was

   inappropriate to interplead the funds at this time because it would prevent the receiver

   from managing Mesh Suture’s daily financial affairs. Docket No. 161 at 10-11.

          Wells Fargo argues that what truly matters is possession of the stake and the

   ability to deliver it to the registry of the Court, not the actual depositing of the stake with

   the Court. Docket No. 183 at 3. W ells Fargo cites Gen. Atomic Co. v. Duke Power Co.,

   553 F.2d 53, 57 (10th Cir. 1977), where the Tenth Circuit stated that the “essential

   aspect is that the res be under the control of the person bringing the lawsuit, so as to be

   deliverable to the registry of the court.” This requirement is met, Wells Fargo claims,

   because it is ready, willing, and able to deliver the funds of the account to the registry of

   the Court. Docket No. 1 at 6, ¶ 41.

          The Tenth Circuit has held that interpleading the funds is a condition precedent

   to jurisdiction over a § 1335 interpleader action. Gannon v. Am. Airlines, Inc., 251 F.2d

   476, 481 (10th Cir. 1957) (“making of the deposit or the giving of the bond is a condition

   precedent to the acquisition of jurisdiction in an action in the nature of interpleader”).

   However, the Tenth Circuit “appears never to have addressed when disputed funds

   must be deposited into a court's registry to trigger or maintain subject matter jurisdiction

   in a statutory interpleader action.” See Prudential Ins. Co. of Am. v. Aynes, No. 14-cv-

   01133-RM-KMT, 2015 U.S. Dist. LEXIS 135407, at *2 (D. Colo. Oct. 5, 2015). Because

   Wells Fargo has made clear its desire to interplead the funds with the Court, Docket

   No. 1 at 6, ¶ 41, and the management of account by the receiver is necessary to

                                                  9
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 10 of 33




    prevent harm to Mesh Suture, Docket No. 87 at 5, the Court f inds that it is not

    necessary for Wells Fargo to have deposited the funds into the registry of the Court in

    order for the Court to have jurisdiction.

           Schwartz cites a number of cases for the proposition that a court cannot exercise

    jurisdiction over a case if the funds have not been deposited into the court registry,

    Docket No. 172 at 4, but the Court finds each of them distinguishable. In Percival

    Constr. Co. v. Miller & Miller Auctioneers, 532 F.2d 166, 171 (10th Cir. 1976), the court

    found that interpleader was proper under Fed. R. Civ. P. 22, which does not require

    interpleading the funds.2 A defendant argued that the interpleaded funds were not the

    entire amount in controversy, but the Tenth Circuit declined to address the argument

    because the action was brought under Rule 22. Id. Since this case addressed Rule 22

    interpleader, and not § 1335 interpleader, it does not support Schw artz’s claims.

           In N. Am. Co. for Life & Health Ins. v. Kinard, No. 10-cv-01960-PAB, 2010 WL

    3307363, at *1 (D. Colo. Aug. 18, 2010), the court noted that jurisdiction is dependent

    on depositing the funds into the registry of the court, but found that condition satisfied

    by plaintiff’s motion to deposit the fund. Of course, here Wells Fargo has filed such a

    motion and is willing to interplead the funds. See Docket No. 122.

           Bakkeby v. Prudential Ins. Co. of Am., 2013 WL 4807163, at *3 (N.D. Okla.

    2013), is similarly distinguishable. The court found the action was not an interpleader

    action because the complaint had not invoked interpleader and, since the funds were

    held by a different person, plaintiffs had no ability to interplead the funds. Id. Here,


           2
            The Court notes that the quotation that Schwartz provides from this case does
    not exist. See Docket No. 172 at 4 (quoting Percival Constr. Co., 532 F.2d at 171).

                                                 10
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 11 of 33




    Wells Fargo invoked interpleader in the complaint and is able to deposit the funds with

    the court. Docket No. 1 at 6.

           In AIG Annuity Ins. Co. v. Law Offs. of Theodore Coates, P.C., No. 07-cv-01908-

    EWN-KMT, 2008 WL 4079982, at *7-8 (D. Colo. Sept. 2, 2008), while the court

    acknowledged that statutory interpleader requires the interpleading of the funds with the

    court registry, it held that plaintiff’s failure to deposit the funds was a jurisdictional defect

    that was “easily cured” because plaintiff was willing and able to do so. As a result, the

    court denied defendant’s motion to dismiss. Id. at *8. In this case, Wells Fargo is

    similarly willing and able to deposit the funds into the court registry. See Docket No.

    122.

           Schwartz’s reliance on Network Solutions, Inc. v. Clue Computing, Inc., 946 F.

    Supp 858, 860 (D. Colo. 1996), is unpersuasive because in that case the plaintiff could

    not deliver a website domain name to the court and could not adequately safeguard it

    when a preliminary injunction required plaintiff to permit one of the defendants to use

    the domain name. Wells Fargo, on the other hand, has the ability to deposit the funds

    to the court registry. See Docket No. 122.

           In Schneider v. Cate, 405 F. Supp. 2d 1254, 1267-68 (D. Colo. 2005), the court

    found that the interpleader action was “fatally flawed” because the party invoking

    interpleader had deposited a document with the court that was not a tangible or

    intangible asset that could be distributed by the court. The document was not the

    property in dispute, conveyed no value, and did not prevent the parties from disposing




                                                   11
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 12 of 33




    of the property. Id. at 1268. In contrast, W ells Fargo seeks to interplead funds that are

    the disputed property.3 See Docket No. 122.

                         b. Sufficiency of the Funds

           The second issue Schwartz raises is the sufficiency of the funds that will be

    interpled. Schwartz argues that, in order for the Court to have jurisdiction over this

    action, Wells Fargo is required to interplead the $3,828,598.13 that was in the account

    when Wells Fargo froze it. Docket No. 172 at 8. Schwartz relies on Miller & Miller

    Auctioneers, Inc. v. G.W. Murphy Indus., Inc., 472 F.2d 893, 895 (10th Cir. 1973),

    where the court stated that payment of the entire sum of money in controversy was a

    condition precedent to a court’s jurisdiction in an interpleader action. T he Mesh Suture

    account had $3,363,839.40 in it when the court appointed the receiver and, based on

    the receiver’s March 24, 2021 report to the Court, the account now contains

    approximately $1,521,046.32. Docket No. 224-1 at 2, 5. W ells Fargo argues that

    $3,828,598.13 is not the amount in controversy because the balance at the time of filing

    the interpleader complaint was $3,363,839.40 and the reduction in f unds is due to

    disbursements agreed to by both the Dumanians and Schwartz. Docket No. 183 at 6-7.

           The disbursements that reduced the money in the account from $3,828,598.13

    to $3,363,839.40 were made with the consent of both Schwartz and the Dumanians.

    See Docket No. 133 at 9-10, ¶¶ 26-29. W ells Fargo’s interpleader complaint sought to

    interplead $3,363,839.40 with the court registry, and nothing has changed regarding



           3
           Schwartz cites to a number of Fifth and Seventh Circuit cases in a footnote.
    See Docket No. 172 at 5 n.5. Because the Court f inds that it has jurisdiction under
    Tenth Circuit caselaw, it need not consider these cases.

                                                12
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 13 of 33




    Wells Fargo’s willingness to deposit the full contents of the account. See Docket No. 1

    at 5, ¶¶ 30-32; Docket No. 122 at 3. The fact that, for the continuity of Mesh Suture,

    the Court appointed a receiver and the receiver has, with authority conferred on it by

    the Court, made disbursements to benefit whoever controls Mesh Suture, does not

    suggest that Wells Fargo is both invoking jurisdiction under the interpleader statute and

    withholding the funds. Wells Fargo’s ability and willingness to deposit the funds into the

    court registry is sufficient for the Court to maintain jurisdiction over this case.

                          c. Adverse Claimants

           The magistrate judge found that Schwartz’s disclaimer of interest did not defeat

    diversity jurisdiction in this case because (1) minimal diversity existed at the time the

    interpleader action was filed, which is when interpleader jurisdiction is determined; and

    (2) since Crosson may bring an adverse claim in the future, her citizenship is properly

    considered. Docket No. 161 at 6-8. Schwartz objects that (1) his disclaimer of interest

    did not come too late to divest the Court of jurisdiction because the Court does not yet

    have jurisdiction due to the lack of interpleading funds with the Court registry; and (2)

    there are no longer two adverse claimants. Docket No. 172 at 8.

           On March 3, 2020, the Court entered an order f inding that Dr. Dumanian, a

    citizen of Illinois, and Mesh Suture, a citizen of Puerto Rico, were diverse. Docket No.

    118 at 11. In the June 1, 2020 order, the m agistrate judge found that the diversity

    between Dr. Dumanian and Mesh Suture at the time the interpleader action was filed

    was sufficient for jurisdiction under § 1335. Docket No. 161 at 8. T he Court agrees

    with the magistrate judge and finds no error in his conclusion that the Court has

    jurisdiction. “[I]nterpleader jurisdiction is determined at the time suit is filed and

                                                  13
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 14 of 33




    subsequent events do not divest the court of jurisdiction once properly acquired.”

    Walker v. Pritzker, 705 F.2d 942, 944 (7th Cir. 1983); see also Bakkeby, 2013 WL

    4807163, at *3 (“[I]nterpleader jurisdiction is determined at the time suit is filed.”).

    Having found no error in the magistrate judge’s conclusion that the Court has

    jurisdiction, Schwartz’s argument that there are no longer two adverse claimants fails.

                          d. Service of Mesh Suture

           In Schwartz’s response to Wells Fargo’s motion to interplead, Schwartz argued

    that Mesh Suture was not properly before the Court. Docket No. 134 at 8. Schwartz

    objects that, in the magistrate judge’s June 1, 2020 order on the motion to interplead,

    the magistrate judge did not address this argument.4 Docket No. 172 at 12. Schwartz

    argues that the interpleader action cannot proceed unless there has been proper

    service on all possible adverse claimants, including Mesh Suture. Id. Schwartz argues

    Wells Fargo was required to effectuate service on Mesh Suture either by serving

    Schwartz as Mesh Suture’s registered agent or another person legally authorized to

    accept service on Mesh Suture’s behalf. Id. Schwartz cites Republic of China v. Am.

    Express Co., 108 F. Supp. 169, 169 (S.D.N.Y. 1952), for the proposition that the Court

    cannot proceed unless Mesh Suture has been served. Docket No. 172 at 12.

    However, that case merely held that the trial in the interpleader action could not

    proceed until service was executed on possible adverse claimants. Republic of China,

    108 F. Supp. at 170. The court also stated that a voluntary appearance by the



           4
            While this is a claimed procedural defect, Schwartz also raises this issue in his
    motion to dismiss for lack of jurisdiction. See Docket No. 151 at 7. The Court will
    address the argument here.

                                                  14
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 15 of 33




    defendants would establish jurisdiction over them. Id. at 169. Both Schwartz and Dr.

    Dumanian have purported to represent Mesh Suture in this action and enter

    appearances on Mesh Suture’s behalf. See Docket Nos. 9, 70. While Mesh Suture is

    a defendant in this case, the issue is whether Dr. Dumanian or Schwartz is authorized

    to control Mesh Suture and the account. Mesh Suture cannot m ake a claim to the

    account that is independent of either Schwartz or Dr. Dumanian, as they are the parties

    fighting for control of Mesh Suture. Mesh Suture is therefore not a “genuine claimant”

    and service upon Mesh Suture is unnecessary. Cf. Gen. Atomic, 553 F.2d at 58 (party

    not a genuine claimant where not asserting entitlement to funds tendered to district

    court).

                            e. Scope of Disclaimer

              Schwartz’s final objection to the June 1, 2020 order is that the m agistrate judge

    erred in not authorizing the receiver to reimburse “previously vetted” pre-receivership

    expenses and critical Advanced Suture 5 expenses. Docket No. 172 at 13. Schwartz

    claims that the order “implies” that he waived his legal right to be reimbursed by Mesh

    Suture for expenses Schwartz incurred before the receiver was appointed. Id. at 12. In

    the receivership order, the magistrate judge ordered the receiver to pay essential bills

    and invoices that are necessary to keep the Mesh Suture headquarters running until the

    control dispute is resolved. Docket No. 87 at 7. The receivership order also states that

    the receiver may consult with defendants about which invoices should be paid, but the

    “receiver will have the final authority and none of the Defendants have any power to

              5
             Advanced Suture is the sister company to Mesh Suture that owns the relevant
    intellectual property of Mesh Suture. Docket No. 221 at 5.

                                                   15
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 16 of 33




    direct the Receiver to make any specific payments.” Id. The receiver’s response to

    Schwartz’s objection states that the receiver had not made a promise to pay the pre-

    receivership expenses because documentation was lacking and there was no indication

    that the costs were necessary for day-to-day operations of Mesh Suture. Docket No.

    184 at 11. The receiver determined Schwartz’s request for over $300,000 of Advanced

    Suture expenses was unreasonable and unnecessary. Id. at 12.

           Schwartz fails to show that the magistrate judge committed clear error in how he

    interpreted the disclaimer or the receiver’s powers. The magistrate judge denied as

    moot the Dumanians’ objection to the receiver’s financial report and motion for the

    payment of invoices because Schwartz had disclaimed his interest in the account.

    Docket No. 161 at 13. The magistrate judge stated that no defendant may direct the

    receiver to make any specific payments and the receiver is authorized only to make

    payments necessary for the ongoing day-to-day business of Mesh Suture. Id.

    Schwartz’s argument that this “implies” a waiver of the right to be reimbursed by Mesh

    Suture does not show that the magistrate judge’s determination is contrary to law, and

    the Court therefore overrules Schwartz’s objection.

                  2. Dr. Dumanian’s Objections

           Dr. Dumanian filed a “limited objection” to the June order. Docket No. 173. Dr.

    Dumanian seeks clarification (1) that Dr. Dumanian is the lone remaining claimant

    seeking control of the account; (2) that “phase one” of the interpleader action is

    complete; and (3) on certain payments out of the account. Id. at 2. Dr. Dumanian

    states that he seeks only to “modify” the June order, not overturn it. Id. When



                                                16
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 17 of 33




    reviewing a party’s objection to a magistrate judge’s order on a non-dispositive matter,

    the Court “must consider timely objections and modify or set aside any part of the order

    that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a); Hutchinson v. Pfeil,

    105 F.3d 562, 566 (10th Cir. 1997). Dr. Dumanian does not argue that any portion of

    the magistrate judge’s June order was clearly erroneous or contrary to law. See Docket

    No. 173. Accordingly, the Court overrules Dr. Dumanian’s objections.

           B. The August 7, 2020 Recommendation

           On July 29, 2020, Schwartz filed a motion to enjoin the receiver from making

    certain payments, which Schwartz alleged were nonessential. Docket No. 193. In the

    August 7, 2020 recommendation, the magistrate judge recommends that the Court

    deny Schwartz’s motion to enjoin the receiver from making nonessential payments and

    dismiss Schwartz from this lawsuit. Docket No. 199. The magistrate judge

    recommends denying the motion to enjoin because Schwartz could not establish

    irreparable harm. Id. at 6. The magistrate judge also sua sponte took up the matter of

    Schwartz’s standing in this case, and recommends that, because Schwartz has

    disclaimed any interest in the account, he be dismissed from this case due to lack of

    standing. Id. Schwartz objects that the magistrate judge improperly construed his

    partial disclaimer of any personal interest in the account as a full disclaimer of his

    interest in and powers over the account.6 Docket No. 202 at 1.

           6
             Schwartz also filed notice of intent to filed objections to the magistrate judge’s
    recommendation, wherein he requests that the Court set this matter for a hearing.
    Docket No. 202. Because the issues to be decided are purely legal issues, the Court
    finds that a hearing is unnecessary and denies Schwartz’s motion. See Shaw v. AAA
    Eng'g & Drafting, Inc., 213 F.3d 538, 545 (10th Cir. 2000) (“An evidentiary hearing,
    however, was unnecessary to resolve these legal issues.”).

                                                 17
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 18 of 33




           Because dismissal of a party is a dispositive matter, the Court will “determine de

    novo any part of the magistrate judge’s disposition that has been properly objected to.”

    Fed. R. Civ. P. 72(b)(3). An objection is proper if it is specific enough to enable the

    Court “to focus attention on those issues – factual and legal – that are at the heart of

    the parties’ dispute.” United States v. 2121 East 30th Street, 73 F.3d 1057, 1059 (10th

    Cir. 1996).

           The key issue in this objection is the scope of Schwartz’s disclaimer. Schwartz

    filed a disclaimer of interest in the account on April 24, 2020. Docket No. 132. T he

    disclaimer states that Schwartz “hereby disclaims any and all personal rights, title, lien,

    claim or interest in Mesh Suture’s Wells Fargo bank account” because the account

    “belongs to a single claimant . . . Mesh Suture . . . which is the Res that is the subject

    matter” of the interpleader action. Id. (emphasis omitted). Schwartz does not challenge

    the magistrate judge’s conclusion in the June order that the disclaimer was valid. See

    generally Docket No. 202; Docket No. 161 at 12. Instead, Schw artz claims the

    magistrate judge read the disclaimer too broadly. Schwartz’s specific objections are

    that (1) the magistrate judge ignored the limiting word “personal” in his analysis; (2) the

    magistrate judge improperly concluded that the disclaimer was of “powers” as well as

    “interest;” (3) the magistrate judge conflated “powers” and “interest” when they are

    distinct concepts; (4) the scope of the disclaimer does not include Schwartz’s powers

    and interest as a corporate fiduciary of Mesh Suture; and (5) the Court should address

    Schwartz’s motion to enjoin nonessential payments on the merits. Docket No. 202 at 9-

    12, 15 n.21.



                                                 18
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 19 of 33




                  1. Scope of Schwartz’s Disclaimer [Docket No. 132]

           Colorado has adopted the Uniform Disclaimer of Property Interests Act (the

    “UDPIA”), Colo. Rev. Stat. § 15-11-1201, et seq. The magistrate judge determined that

    the disclaimer was a valid disclaimer of interest in the account under the UDPIA, and

    held that it was irrevocable. Docket No. 161 at 12.

           Section 15-11-1205 states that a “person may disclaim, in whole or in part, any

    interest in or power over property” and that “a fiduciary may disclaim, in whole or in part,

    any interest in or power over property . . . whether acting in a personal or representative

    capacity.” Id. at § 15-11-1205(1)-(2). A disclaimer of an interest not in real property

    must be in writing, declare the disclaimer, “describe the interest or power disclaimed,”

    be signed by the person making the disclaimer, and be filed or delivered. Id. at § 15-

    11-1205(3). Partial disclaimers are permitted and may be expressed as a limitation of a

    power or interest in the property. Id. at § 15-11-1205(4).

           Schwartz claims that he has both fiduciary and personal interests in and powers

    over the account. 7 Docket No. 202 at 10, 12-13. Schwartz argues that the magistrate



           7
              Dr. Dumanian argues that Schwartz is precluded from arguing that he made a
    limited or personal disclaimer, as opposed to a broad disclaimer, by the doctrine of
    judicial estoppel. Docket No. 207 at 8. For judicial estoppel, a court considers w hether
    “1) a party's later position is clearly inconsistent with its earlier position; 2) a party has
    persuaded a court to accept that party's earlier position, so that judicial acceptance of
    an inconsistent position in a later proceeding would create the perception that either the
    first or second court was misled; and 3) the party seeking to assert the inconsistent
    position would derive an unfair advantage if not estopped.” Mathews v. Denver
    Newspaper Agency LLP, 649 F.3d 1199, 1209 (10th Cir. 2011) (citation om itted). The
    second factor has not been met, however. The magistrate judge rejected Schwartz’s
    argument that the disclaimer divested the Court of jurisdiction over this case. See
    Docket No. 161. Therefore, the Court has not accepted Schwartz’s earlier position on
    the scope of the disclaimer and judicial estoppel does not apply.

                                                 19
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 20 of 33




    judge ignored the word “personal” in the disclaimer, which “personal” interest Schwartz

    distinguishes from the interest and powers he claims to hold in the account as a

    fiduciary of Mesh Suture.8 Id. at 9, 12. The disclaimer states that Schwartz “hereby

    disclaims any and all personal rights, title, lien, claim or interest in Mesh Suture’s Wells

    Fargo bank account.” Docket No. 132 (emphasis added). Schwartz claims that,

    because the disclaimer only describes his personal interest, it could not have been a

    valid disclaimer of his fiduciary interest and powers. Docket No. 202 at 13.

           The Court has not located a Colorado case that interprets a disclaim er of interest

    under the UDPIA. However, courts in other states have looked to the principles of

    waiver and the disclaimant’s intent to avoid an overly narrow interpretation of the

    meaning of a disclaimer. See In re Estate of Highfill, 839 N.E.2d 218, 222 (Ind. Ct.

    App. 2005) (principles of waiver require that a person must have knowledge of the

    existence of the right and the intention to relinquish the right in order for the disclaimer

    to be valid); Carvalho v. Estate of Carvalho, 978 A.2d 455, 460 (Vt. 2009) (holding that

    a disclaimer of “all right, title and interest” in an estate was “plainly valid with regard to

    the specificity of the named property interest”); Linder v. Delles, 885 F. Supp. 2d 557,



           8
             Dr. Dumanian argues that Schwartz waived this argument by not raising it in his
    objection to the magistrate judge’s June 1, 2020 order. Docket No. 207 at 9. In the
    June order, the magistrate judge stated that Schwartz had “renounced his legal right or
    claim to the Mesh Suture Account” due to the disclaim er. Docket No. 161 at 12.
    However, the magistrate judge made no specific findings on the interests disclaimed,
    and Schwartz objected that the magistrate judge construed the disclaimer too broadly.
    See Docket No. 161 at 12; Docket No. 172 at 13 (“It appears that [] the Court broadly
    interpreted Schwartz’ disclaimer in the Account as a further waiver of Schwartz’s right to
    be reimbursed by Mesh Suture, Inc, the Company . . . [but] Schwartz does not need to
    have a personal interest in the Account, to ask f or reimbursement from the Company.”).
    Accordingly, this argument was not waived.

                                                  20
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 21 of 33




    562 (N.D.N.Y. 2012) (intent of the disclaimant is relevant in order to avoid an “overly

    narrow” construction of disclaimer). Applying these principles to Schwartz’s disclaimer,

    the disclaimer describes the account and states that it is a disclaim er of any and all

    personal rights, title, lien, claim, or interest. See Docket No. 132. The disclaimer is

    sufficiently specific to disclaim any personal claim to the account.

           Given the scant caselaw on interpretation of a disclaimer under the UDPIA, the

    Court will also consider how a disclaimer of interest should be interpreted under

    Colorado law. In Vail/Arrowhead, Inc. v. District Court, 954 P.2d 608, 612 (Colo. 1998),

    the Colorado Supreme Court considered a disclaimer of interest under Colo. R. Civ. P.

    105(f)(3). A party disclaimed an interest in real property despite having filed a lis

    pendens, which Colo. R. Civ. P. 105(f)(3) allows. Id. The party later claimed that the

    disclaimer was invalid due to duress. Id. The court stated that, in considering how the

    defense of duress applies “to a unilateral act such as a disclaimer of interest in

    property,” the “jurisprudence of contracts [is] sufficiently analogous to the issue before

    us to provide a framework for the analysis.” Id. Accordingly, the Court will construe the

    disclaimer under the framework of contract law.

           Under Colorado law, the primary goal of contract interpretation is to determine

    and give effect to the intention of the parties. See Cache Nat'l Bank v. Lusher, 882

    P.2d 952, 957 (Colo. 1994); Pepcol Mfg. Co. v. Denver Union Corp., 687 P.2d 1310,

    1314 (Colo.1984) (recognizing contract must be construed to ascertain and effectuate

    mutual intent of the parties). The intent of the parties to a contract is to be determined

    primarily from the language of the instrument itself. See KN Energy, Inc. v. Great W.



                                                 21
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 22 of 33




    Sugar Co., 698 P.2d 769, 776 (Colo.1985). “It is axiomatic that [courts] . . . must

    enforce an unambiguous contract in accordance with the plain and ordinary meaning of

    its terms.” USI Props. East, Inc. v. Simpson, 938 P.2d 168, 173 (Colo. 1997). “In

    ascertaining whether certain provisions of an agreement are ambiguous, the

    instrument's language must be examined and construed in harmony with the plain and

    generally accepted meaning of the words employed.” Id.

           Here, the disclaimer states that Schwartz “disclaims any and all personal rights,

    title, lien, claim or interest” in the account because the account “belong s to a single

    claimant . . . Mesh Suture . . . which is the Res that is the subject matter” of the

    interpleader action. Docket No. 132 (emphasis omitted). The first issue is what

    “personal” means. The context of the word’s use does not suggest a limitation on its

    meaning. The plain meaning of “personal” is “[o]f or affecting a person” and “[o]f or

    constituting personal property.” Personal, BLACK’S LAW DICTIONARY (11th ed. 2019).

    The Court has found no authority indicating that “personal” has a specific meaning in

    the context of an interpleader action or a disclaimer in interest. The next issue is

    whether the nouns in the disclaimer are modified by the adjective “personal.” When an

    adjective is followed by a series of nouns, it typically applies to all of the subsequent

    nouns. See People v. Lovato, 357 P.3d 212, 221 (Colo. App. 2014 ); see also Midway

    Leasing, Inc. v. Wagner Equip. Co., – F. App’x – , 2021 WL 71254, at *5-6 (10th Cir.

    Jan. 8, 2021) (unpublished) (an adjective before a series “ordinarily appl[ies] to each

    noun in a series”). The Court finds that Schwartz’s use of “personal” modifies all of the

    nouns that follow it, not just the word “rights.”



                                                  22
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 23 of 33




           Partial disclaimers are permitted under the statute. See Colo. Rev. Stat. § 15-

    11-1205(4) (“[a] partial disclaimer may be expressed as a . . . limitation of a power[] or

    any other interest or estate in the property.”). Additionally, “a fiduciary may disclaim, in

    whole or in part, any interest in or power over property . . . whether acting in a personal

    or representative capacity.” Id. at § 15-11-1205(2). The Court finds that the plain

    meaning of the phrase “disclaims any and all personal rights, title, lien, claim or interest”

    is that Schwartz disclaimed any personal property interest he had in the account, but

    did not waive any other interest, such as any fiduciary interest he may have.9

                  2. Schwartz’s Answer to the Complaint

           In his response to Schwartz’s objection to the August 7 recommendation, Dr.

    Dumanian points out that Schwartz also disclaimed any interest he had in the account

    through his answer to the interpleader complaint. See Docket No. 207 at 6 (citing

    Docket No. 133). Schwartz filed an answer on April 24, 2020, the same day he filed his

    disclaimer in interest. Docket Nos. 132, 133. In the interpleader com plaint, Wells

    Fargo alleged, “[a]t this time there exist rival, adverse, and conflicting claims between

    the Claimant Defendants as to the Restrained Proceeds.” Docket No. 1 at 6, ¶ 38. In

    his answer, Schwartz stated, “Mr. Schwartz denies the allegations in Paragraph 38 of

    the Complaint; Mr. Schwartz has disclaimed interest in the Account which belongs to

    a single claimant, the Account Owner, Mesh Suture, Inc. (See Disclaimer of Interest,

    attached as Exhibit 1).” Docket No. 133 at 13, ¶ 38.



           9
            Dr. Dumanian claims that Schwartz was no longer a fiduciary of Mesh Suture at
    the time of Schwartz’s disclaimer. Docket No. 207 at 14. W hether or not Dr. Dumanian
    terminated Schwartz as CEO is not germane to the interpretation issue.

                                                 23
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 24 of 33




           A formal disclaimer is not the only way to disclaim interest in an interpleader

    action. A claimant named in an interpleader action may disclaim an interest in the

    interpleader funds through its answer. See Libby, McNeill, & Libby v. City Nat’l Bank,

    592 F.2d 504, 507 (9th Cir. 1978) (noting that potential claimants who filed answers to

    interpleader complaint disclaimed any interest in the fund); Rosenberg v. Nw. Mut. Life

    Ins. Co., 176 F. Supp. 379, 381 (D. Kan. 1959) (insurance com pany filed answer to

    complaint and counterclaim for interpleader wherein it disclaimed an interest in or claim

    to the insurance proceeds). Courts have also recognized as disclaimers of interest

    pleadings indicating that a party does not wish to participate in an interpleader action.

    See CalMat Co. v. Oldcastle Precast, Inc., 771 F. App’x 866, 868 (10th Cir. 2019)

    (unpublished) (describing district court dismissal of party who, within motion to dismiss,

    stated that he disclaimed any interest in the interpleader funds); Edward D. Jones &

    Co., L.P. v. Equity Tr. Co., 2017 WL 4295215, at *2 (N.D. Okla. Sept. 27, 2017) (noting

    that defendant “disclaims any interest and wishes to take no position on the merits of

    which of the defendants is entitled to the funds.”); Youngstown Sheet & Tube Co. v.

    Lucey Prod. Co., 403 F.2d 135, 137 n.2 (5th Cir. 1968) (nam ed claimant “has notified

    the Court that it does not desire to be a party to this appeal and that it disclaims any

    interest in the deposited fund”); Ergo Sci., Inc. v. Martin, 73 F.3d 595, 598 (5th Cir.

    1996) (finding defendant barred from claiming interest in interpleaded funds when

    counsel for defendant had earlier verbally disclaimed any interest in the fund, and

    finding it immaterial whether court’s entitlement to rely on counsel’s statements in open

    court was “waiver,” “judicial estoppel,” or “renunciation”); Birmingham Plumbers &



                                                 24
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 25 of 33




    Steamfitters Local Union No. 91 Pension Plan v. Metcalf, 2019 WL 6683820, at *2 (N.D.

    Ala. Dec. 6, 2019) (“Defendants have followed with a response . . . further clarifying

    expressly that [named claimant] disclaims any right to the benefits.”); cf. Gen. Atomic,

    553 F.2d at 58 (defendant not a “genuine claimant” when “not asserting entitlement” to

    the funds at issue).

           In order to determine whether Schwartz has disclaimed any interest in the

    account through his answer, the Court will first consider the scope of Schwartz’s

    disclaimer. In the complaint, Wells Fargo alleges, “[a]t this time there exist rival,

    adverse, and conflicting claims between the Claimant Defendants as to the Restrained

    Proceeds.” Docket No. 1 at 6, ¶ 38. In his answer, Schwartz states, “Mr. Schwartz

    denies the allegations in Paragraph 38 of the Complaint; Mr. Schwartz has disclaimed

    interest in the Account which belongs to a single claimant, the Account Owner, Mesh

    Suture, Inc. (See Disclaimer of Interest, attached as Exhibit 1).” Docket No. 133 at 13,

    ¶ 38. Schwartz stated that he “disclaimed interest in the Account.” Id. Schwartz did

    not qualify his answer as being limited to his “personal” interest, and the allegation in

    the complaint that Schwartz denied makes no distinction between personal and

    fiduciary interests. Id.; see also id. at 4, ¶ 2 (“Mr. Schwartz has disclaimed interest in

    the subject res.”).

           In his answer to Paragraph 38, Schwartz cites the disclaimer of interest that he

    filed, which, as noted earlier, is limited to his personal interest. Docket No. 133 at 13,

    ¶ 38 (citing Docket No. 132 disclaimer of interest). Fed. R. Civ. P. 8(b)(1)(B) requires a

    defendant responding to a complaint to “admit or deny the allegations asserted against



                                                 25
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 26 of 33




    it by an opposing party.” An allegation in the complaint “is admitted if a responsive

    pleading is required and the allegation is not denied.” Fed. R. Civ. P. 8(b)(6); see also

    State Farm Life Ins. Co. v. Weber, 2020 WL 5761549, at *1 (D. Kan. Sept. 28, 2020)

    (“A fact not specifically denied will stand admitted and will not be at issue at trial.”)

    (internal quotation marks and citation omitted). A party that intends to deny only part of

    an allegation “must admit the part that is true and deny the rest.” Fed. R. Civ. P.

    8(b)(4). A party may make a general denial of all the allegations, but a “party that does

    not intend to deny all the allegations must either specifically deny designated

    allegations or generally deny all except those specifically admitted.” Fed. R. Civ. P.

    8(b)(3). In his answer, Schwartz denies any allegations in the complaint that are not

    specifically admitted. Docket No. 133 at 16. Schwartz’s reference to the disclaimer of

    interest that he filed is insufficient to contravene the plain language of his answer, which

    is not limited to his personal interests and is in response to an alleg ation that makes no

    distinction between personal and fiduciary interests. If the answer was limited to

    Schwartz’s personal interest, Schwartz would have had to admit that there were

    competing claims to the account (his fiduciary interests and the Dumanians’ claims), but

    instead he denied it. See Docket No. 133 at 13, ¶ 38.

           Additionally, other contemporaneous filings made by Schwartz show that the

    disclaimer in his answer was of all of his interest. On the same day that he filed the

    Docket No. 132 disclaimer, Schwartz filed a response to Wells Fargo’s motion to

    interplead the funds wherein he stated that “given that Schwartz has disclaimed any

    interest in . . . [the account], there are no longer two or more adverse claimants of

    diverse citizenship claim[ing] rights to the property.” Docket No. 134 at 6, ¶ 30 (internal

                                                  26
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 27 of 33




    quotation marks omitted). Two weeks later, Schwartz filed a motion to dismiss for lack

    of jurisdiction making the same argument. Docket No. 151 at 6, ¶ 39 (“Given that

    Schwartz has disclaimed ownership interest in Mesh’s Account, which belongs solely to

    it as a corporate entity, and no individual person, there are presently no adverse

    claimants of diverse citizenship before this Court claiming ownership of the subject

    Account res.”). It would be impossible for Schwartz to argue that there were no longer

    two diverse parties if his answer to Paragraph 38 did not divest him of all of his claims

    to the account. The Court finds that plain language of the answer disclaimed all of

    Schwartz’s interest in the Mesh Suture account. 10

           The last issue is the effect of Schwartz’s answer. “Judicial admissions are formal

    admissions which have the effect of withdrawing a fact from issue and dispensing

    wholly with the need for proof of the fact.” Grynberg v. Bar S Serv., Inc., 527 F. App’x

    736, 739 (10th Cir. 2013) (unpublished) (quoting Guidry v. Sheet Metal Workers Int’l

    Ass'n, 10 F.3d 700, 716 (10th Cir. 1993)) (internal alterations om itted). Judicial

    admissions in an answer are binding. Id. “Admissions in the pleadings are in the

    nature of judicial admissions binding upon the parties, unless withdrawn or amended.”

    Id. (quoting Mo. Hous. Dev. Comm'n v. Brice, 919 F.2d 1306, 1314 (8th Cir.1990)

    (internal alterations omitted). A party’s “attempt to disavow his earlier judicial

    admissions . . . with seemingly contrary evidence at summary judgment does not create

    a disputed issue of fact.” Id.; see also Saghian v. Shemuelian, 835 F. App’x 351, 353



           10
            The Court rejects Schwartz’s arguments about having retained powers over,
    as opposed to interest in, the account, see Docket No. 202 at 10, for the same reasons.


                                                 27
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 28 of 33




    (10th Cir. Nov. 5, 2020) (unpublished) (denying defendants’ attempts to create a

    genuine dispute over value of contract on summary judgment when defendants had

    admitted the value in their answer and amended answer); Brice, 919 F.2d at 1314

    (holding earlier judicial admissions binding even after admitting party later produced

    evidence at summary judgment contrary to the admissions); Davis v. A.G. Edwards &

    Sons, Inc., 823 F.2d 105, 107-08 (5th Cir. 1987) (per curiam ) (holding facts pled in

    complaint binding, even though admitting party submitted an affidavit at summary

    judgment that conflicted with statements in complaint). Schwartz’s statements in his

    answer are binding judicial admissions.

           The magistrate judge recommended that, because he disclaimed his entire

    interest in the account, Schwartz be dismissed due to lack of standing.11 Docket No.

    199 at 6. Schwartz’s objection to the August 7 recommendation focuses on the

    magistrate judge’s allegedly overbroad interpretation of his disclaimer. See generally

    Docket No. 202. However, Schwartz made three arguments that he should not be

    dismissed from this case even if he disclaimed all of his interest in the account. They

    are that (1) he still has a 45% ownership interest in Mesh Suture, and for the same

    reason that Crosson was permitted to intervene as a matter of right pursuant to Fed. R.

    Civ. P. 24 to protect her interests, he should be perm itted to remain in the suit to protect

    his 45% interest; (2) construing him to have disclaimed his entire interest in the



           11
             Schwartz attempts to file an amended disclaimer that “clarifies” that he made
    the disclaimer in his individual capacity and did not disclaim any fiduciary interest in the
    account of any powers to control the account. Docket No. 202-1. However, as noted
    above, his answer is not so limited. Accordingly, Schwartz is bound by his answer
    regardless of whether his “amended” disclaimer is valid.

                                                 28
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 29 of 33




    account, when it is clear to all parties that Schwartz’s primary objective is to assert

    control over Mesh Suture and then assert control over the account, would be

    inequitable and needlessly punitive; and (3) dismissing him from the case risks

    inconsistent rulings between this Court and the Northern District of Illinois.12 Docket

    No. 202 at 10, 14-15.

           None of these arguments deal with the fundamental premise of the magistrate

    judge’s recommendation that a party who has disclaimed any interest in the funds of an

    interpleader action does not have standing to participate in the case. “Normally, when a

    defendant in an interpleader action files a declaration disclaiming any interest in the

    funds . . . that defendant has no further interest or legal standing in the action.”13

    Amoco Prod. Co. v. Aspen Grp., 189 F.R.D. 614, 616 (D. Colo. 1999). If a party has

    disclaimed an interest in the interpleaded funds, it is appropriate to dismiss the party

    from the case. See Money Store v. I.R.S., No. 96-cv-02116-EWN, 1999 WL 628290, at



           12
              Schwartz identifies no law supporting the proposition that he should be a party
    pursuant to Rule 24 when he has disclaimed any interest in the account, and the Court
    rejects this argument. Similarly, Schwartz’s reference to the inequity that would befall
    him if he were dismissed is unpersuasive – Schwartz engaged in a litigation tactic that
    backfired. Holding Schwartz to the consequences of his actions in this case is not
    inequitable. As for his final argument, the possibility of inconsistent rulings, not only
    does the Court fail to see the risk of that, but, to the extent that Schwartz created the
    risk through his answer, he has only himself to blame.
           13
             In Amoco Prod., 189 F.R.D. at 616, the court declined to dism iss defendants
    who had disclaimed any interest in the interpleader funds in their individual capacities
    because they were a indispensable parties under Rule 19. The defendants were
    alleged to be the fiduciaries of an entity that had a claim to the interpleader funds, and
    the resolution of that relationship was necessary to determine the proper distribution of
    the interpleader funds. Id. In contrast, Schwartz has disclaimed all of his interest in the
    account, and the resolution of his relationship with Mesh Suture is therefore
    unnecessary to determine the proper distribution of the account.

                                                 29
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 30 of 33




    *2 (D. Colo. Mar. 8, 1999) (dismissing defendants from interpleader action who

    disclaimed interest in the stake); see also Gen. Elec. Capital Assur. v. Van Norman,

    209 F. Supp. 2d 668 (S.D. Tex. 2002) (dismissing defendant who disclaimed interest in

    estate that was subject of interpleader action and never appeared in the case because,

    as a matter of law, no controversy existed between him and the other defendants). For

    example, in Admin. Comm. of Northrop Grumman Savings Plan v. Lankford, No. 14-cv-

    00536-PAB-MJW, 2015 WL 1884452, at *3-4 (D. Colo. Apr. 24, 2015), the court f ound

    that the primary beneficiary of the retirement account had forfeited his interest and that

    one of the secondary beneficiaries had executed a disclaimer of his interest pursuant to

    Colo. Rev. Stat. § 15-11-1501, et seq. The court granted summary judgment to the

    remaining secondary beneficiaries and granted them each half of the account at issue.

    Id.

           Similarly, Schwartz has disclaimed any interest in the account and is therefore

    prohibited from participating in this litigation. See also Gaines v. Sunray Oil Co., 539

    F.2d 1136, 1142-43 (8th Cir. 1976) (affirming district court dismissal of defendants who

    disclaimed any interest in the interpled funds). Because Schwartz has disclaimed any

    interest in the account, “he has no further legal standing in the interpleader suit” and the

    proper course of action is to dismiss him. See Savage v. First Nat’l Bank & Trust Co. of

    Tulsa, 413 F. Supp. 447, 452 (N.D. Okla. 1976) (quoting 48 C.J.S. Interpleader § 24

    (1947)). The Court thus overrules Schwartz’s objections, accepts the recommendation

    of the magistrate judge, and dismisses Schwartz from this action.14


           14
            Because the Court accepts the magistrate judge’s recommendation, the Court
    denies as moot Schwartz’s motion to enjoin the receiver from making nonessential

                                                30
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 31 of 33




                  C. Outstanding Motions

           Because the Court dismisses Schwartz from this suit, the Court denies as moot

    Schwartz’s motion to dismiss for lack of subject matter jurisdiction.15 See Docket No.

    151. Dr. Dumanian filed a motion for leave to file crossclaims against Schwartz and a

    motion for a preliminary and permanent injunction seeking judgment in his favor on the

    proposed crossclaims and asking that the preliminary injunction hearing be

    consolidated with the trial on the merits pursuant to Fed. R. Civ. P. 65(a)(2). See

    Docket Nos. 127, 129. Schwartz is no longer a party to this lawsuit, so the Court denies

    these motions as moot.

                  D. First-to-File Rule

           The Court directed the parties to file briefs addressing whether or not they

    oppose transfer of this action to the Northern District of Illinois. Docket No. 203. Upon

    review of the briefs, the Court determines that transfer under the first-to-file rule would

    not be appropriate.

    III. CONCLUSION

           It is therefore



    payments.
           15
             Schwartz filed a Notice of Intent to File Written Objections to Magistrate’s
    Recommendation (D.199) in Response to Movant’s Motion to Enjoin (D.193) Pursuant
    to Fed. R. Civ. P. 72(b) and Request to Set a Hearing Pursuant to Fed. R. Civ. P. 12,
    53, 65, and 78. Docket No. 200. Schwartz requests that the Court hold a hearing on
    the magistrate judge’s recommendation that he be dismissed from the case. Id.
    Because the issues to be decided are legal as opposed to factual issues, the court
    declines hold a hearing and denies the motion. See Shaw v. AAA Eng’g & Drafting,
    Inc., 213 F.3d 538, 545 (10th Cir. 2000) (“An evidentiary hearing, however, was
    unnecessary to resolve these legal issues.”).

                                                 31
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 32 of 33




              ORDERED that Defendant Mark Schwartz’s Objection to Magistrate’s Order

    (D.161) [Docket No. 172] is OVERRULED. It is further

              ORDERED that Dr. Dumanian’s Limited Objection to Magistrate Judge

    Gallagher’s Order Dated June 1, 2020 (ECF No. 161) [Docket No. 173] is

    OVERRULED. It is further

              ORDERED that the Report and Recommendation of Magistrate Judge Gordon P.

    Gallagher [Docket No. 199] is ACCEPTED. It is further

              ORDERED that Mark Schwartz’s Objection to Magistrate’s Recommendation

    (D.199) Pursuant to Fed. R. Civ. P. 72(b) [Docket No. 202] is OVERRULED. It is

    further

              ORDERED that Schwartz’s Notice of Intent to File Written Objections to

    Magistrate’s Recommendation (D.199) in Response to Movant’s Motion to Enjoin

    (D.193) Pursuant to Fed. R. Civ. P. 72(b) and Request to Set a Hearing Pursuant to

    Fed. R. Civ. P. 12, 53, 65, and 78 [Docket No. 200] is DENIED. It is further

              ORDERED that Defendant’s Urgent Motion to Enjoin Receiver From Making

    Non-Essential Payment on Mesh Suture’s Behalf Until Further Order of the Court

    [Docket No. 193] filed by Schwartz is DENIED AS MOOT. It is further

              ORDERED that Schwartz’s Motion to Dismiss for Lack of Jurisdiction Pursuant to

    § 1335 and For Rule to Show Cause [Docket No. 151] is DENIED AS MOOT. It is

    further




                                                 32
Case 1:19-cv-03218-PAB-GPG Document 225 Filed 03/31/21 USDC Colorado Page 33 of 33




            ORDERED that Defendant Gregory Dumanian’s Motion for Leave to File

    Crossclaims Against Defendant Mark Schwartz [Docket No. 127] is DENIED AS MOOT.

    It is further

            ORDERED that Dr. Dumanian’s Motion to Exceed Page Limitation on

    Crossclaimant’s Motion for Preliminary Injunction [Docket No. 128] is DENIED AS

    MOOT. It is further

            ORDERED that Dr. Gregory Dumanian’s Motion for a Preliminary and

    Permanent Injunction Against Mark Schwartz [Docket No. 129] is DENIED AS MOOT.

    It is further

            ORDERED that Mark A. Schwartz is dismissed from this action.




            DATED March 31, 2021.

                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                             33
